ALLOWANCE
Response to Amendment
The applicant’s amendment filed 05/07/2021 have been entered.

Reasons for Allowance
Claim(s) 1-5, 7-10, 12-18, and 21-23 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a vehicle light assembly comprising a fixed structure configured to be assembled to a vehicle body component of a vehicle, the fixed structure being an elongated member, at least one light fixed to the fixed structure and is configured to illuminate a first external area that is in the vicinity of the vehicle, an image projector having a housing that is fitted to an end of the fixed structure, the housing having a circuit board and an emitting portion that houses a light source and a lens stack, the circuit board being electrically connected to the light source to regulate electric current to the light source, the emitting portion being  configured to project an image onto a second external area that is in the vicinity of the first external area, and a first fastener and a second fastener fixing the housing of the image projector to the end of the fixed structure, the emitting portion extending between the first and second fasteners as specifically called for the claimed combinations.
The closest prior art, Heiden et al (US 2011/0211362 A1), does not include an image projector having a housing that is fitted to an end of the fixed structure, the housing having a circuit board and an emitting portion that houses a light source and a lens stack, the circuit board being electrically connected to the light source to regulate as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Heiden et al reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875     


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875